Citation Nr: 1510284	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to disability ratings for chronic obstructive pulmonary disease (COPD) and asbestosis higher than 10 percent from October 30, 2007, 30 percent from October 8, 2008, and 10 percent from August 24, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to April 1953.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a July 2008 rating decision, the RO granted service connection, effective October 30, 2007, for COPD and asbestosis, and assigned a disability rating of 0 percent. In a November 2011 rating decision, the RO granted disability ratings of 10 percent from October 30, 2007, 30 percent from October 8, 2008, and 10 percent from August 24, 2009.

In January 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board is remanding the case for the development of additional relevant evidence. The Veteran reports that his COPD and asbestosis have frequent exacerbations that require outpatient, emergency room, and inpatient treatment. He contends that his impairment due to COPD and asbestosis warrants disability ratings higher than the ratings VA has assigned. In correspondence that VA received in December 2014, the Veteran asked that VA obtain complete records of his VA treatment. He identified the VA Medical Center in Houston, Texas, and the VA Outpatient Clinic in Lufkin, Texas, as the facilities where he has received treatment. In the January 2015 Board videoconference hearing, he noted that he received VA treatment for respiratory disorder exacerbations that have occurred one to three times per year. His claims file is in electronic form, in the Veterans Benefits Management System (VBMS) and the Virtual VA system. His file contains some VA treatment records, dated from 2008 through 2014, but does not appear to contain records of all the treatment the Veteran has reported, such as the emergency room visits. The Board is remanding the claim to obtain more complete VA medical records for the period from 2007 through the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain records of all VA medical treatment, including outpatient, inpatient, and emergency room treatment, of the Veteran from January 1, 2007, through the present. Records requested are to include records from the VA Medical Center in Houston, Texas, and the VA Outpatient Clinic in Lufkin, Texas. Associate the records obtained with the Veteran's claims file.

2. Thereafter, review the expanded record and consider the remanded claim. If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded claim. The Veteran has the right to submit additional evidence and argument on that claim. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  8 C.F.R. § 20.1100(b) (2014).




